Citation Nr: 1011788	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-12 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability evaluation for 
posttraumatic stress disorder (PTSD), currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to October 
1968.

This  matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

A review of the record reveals that the last comprehensive VA 
psychiatric examination afforded the Veteran occurred in May 
2007.  The Board does note that the May 2007 VA examiner 
provided addendum reports, based solely upon a review of the 
records, in February 2008 and March 2008.

In an October 2008 report, the Veteran's VA social worker 
indicated that the Veteran's condition had progressively 
worsened over the past six months with Global Assessment of 
Functioning Scale (GAF) scores between 42 and 51 as opposed 
to the GAF score of 59 at the time of the May 2007 VA 
examination.  The Veteran's representative, in his March 2010 
written argument, also noted that the Veteran's symptoms 
appeared to have worsened since the May 2007 VA examination.  
VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995)

The Board further notes that the most recent VA treatment 
records that have been associated with the claims folder date 
back to September 2008.  VA is deemed to have constructive 
knowledge of documents which are generated by VA agents or 
employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  
If those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  As this matter is in remand status an attempt 
should be made to obtain any additional VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
Veteran's treatment for PTSD or any other 
psychiatric disorder from September  2008 
to the present.

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his PTSD.  All appropriate 
tests and studies, including 
psychological testing, should be 
performed and all findings should be 
reported in detail.  If there are other 
psychiatric disorders found, in addition 
to PTSD, the examiner should reconcile 
the diagnoses and specify which symptoms 
are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The claims file should be made available 
to the examiner.  The examiner is 
requested to assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) only as it 
relates to the Veteran's service-
connected PTSD or other psychiatric 
disability that the examiner finds is 
related to PTSD.  It is imperative that 
the examiner include an explanation of 
the GAF score provided.

3.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  If the claim on appeal is not fully 
granted, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

